218 F.2d 867
95 U.S.App.D.C. 56
Dorothea C. PATTEE, Appellant,v.The RIGGS NATIONAL BANK OF WASHINGTON, D.C., as Executor andTrustee under the last Will and Testament ofDorothy Webb Cruger, deceased, et al., Appellees.
No. 12394.
United States Court of Appeals, District of Columbia Circuit.
Argued Jan. 18, 1955.Decided Jan. 27, 1955.

Appeal from the United States District Court for the District of Columbia; Edward A. Tamm, Judge.
Mr. Newell A. Clapp, with whom Mr. Carleton A. Harkrader, Washington, D.C., was on the brief, for appellant.
Mr. George E. Monk, with whom Mr. Nelson T. Hartson, Washington, D.C., was on the brief, for appellee The Riggs Nat. Bank of Washington, D.C. Mr. Richard L. Walsh, Washington, D.C., Guardian ad litem for appellees Alexandra Cruger, unborn issue of Dorothea C. Pattee and Alexandra Cruger, respectively, and Richard S. Pattee III, infant.
Before EDGERTON, PRETTYMAN, and FAHY, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of Judge Tamm.  Pattee v. Riggs National Bank of Washington, D.C., 124 F. Supp. 552.


2
Affirmed.